 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   BERTHA G. G., an Individual,                 Case No.: 2:18-07927 ADS

12                       Plaintiff,

13                       v.                       MEMORANDUM OPINION AND ORDER

14   ANDREW M. SAUL, Commissioner of
     Social Security,
15
                         Defendant.
16

17   I.    INTRODUCTION

18         Plaintiff Bertha G. G.1 (“Plaintiff”) challenges Defendant Andrew M. Saul’s 2,

19   Commissioner of Social Security (hereinafter “Commissioner” or “Defendant”) denial of

20

21   1 Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
22
     Administration and Case Management of the Judicial Conference of the United States.
     2 The Complaint, and thus the docket caption, do not name the Commissioner. The
23
     parties list Nancy A. Berryhill as the Acting Commissioner in the Joint Submission. On
     June 17, 2019, Saul became the Commissioner of Social Security. Thus, he is
24
     automatically substituted as the defendant under Federal Rule of Civil Procedure 25(d).


                                                -1-
 1   her applications for a period of disability and disability insurance benefits (“DIB”), and

 2   supplemental security income (“SSI”). Plaintiff contends that the Administrative Law

 3   Judge (“ALJ”) improperly rejected the opinion of a consultative medical examiner. For

 4   the reasons stated below, the decision of the Commissioner is affirmed, and this matter

 5   is dismissed with prejudice.

 6   II.    PROCEEDINGS BELOW

 7          A. Procedural History

8           Plaintiff filed her applications for DIB and SSI on April 4, 2014, alleging disability

 9   beginning September 15, 2009. (Administrative Record “AR” 270-79). Plaintiff’s claims

10   were denied initially on August 8, 2014 (AR 93-128), and upon reconsideration on

11   March 9, 2015 (AR 177-88). A hearing was held before ALJ Christopher R. Daniels on

12   July 18, 2017. (AR 28-41). Plaintiff, represented by counsel, appeared and testified at

13   the hearing, as did a vocational expert, Robin L. Generaux. (Id.)

14          On August 29, 2017, the ALJ found that Plaintiff was “not disabled” within the

15   meaning of the Social Security Act.3 (AR 7-27). The ALJ’s decision became the

16   Commissioner’s final decision when the Appeals Council denied Plaintiff’s request for

17   review on July 11, 2018. (AR 1-6). Plaintiff then filed this action in District Court on

18   September 12, 2018, challenging the ALJ’s decision. [Dkt. No. 1].

19

20

21

22
     3Persons are “disabled” for purposes of receiving Social Security benefits if they are
23
     unable to engage in any substantial gainful activity owing to a physical or mental
     impairment expected to result in death, or which has lasted or is expected to last for a
24
     continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A).


                                                 -2-
 1          On February 6, 2019, Defendant filed an Answer, as well as a copy of the Certified

 2   Administrative Record. [Dkt. Nos. 18, 19]. The parties filed a Joint Stipulation on May

 3   1, 2019. [Dkt. No. 21]. The case is ready for decision.4

 4          B. Summary of ALJ Decision After Hearing

 5          In the decision (AR 7-20), the ALJ followed the required five-step sequential

 6   evaluation process to assess whether Plaintiff was disabled under the Social Security

 7   Act.5 20 C.F.R. §§ 404.1520(a) and 416.920(a). At step one, the ALJ found that

8    Plaintiff had not been engaged in substantial gainful activity since September 15, 2009,

 9   the alleged onset date. (AR 13). At step two, the ALJ found that Plaintiff had the

10   following severe impairments: (a) kidney disorder with recurrent kidney stones;

11   (b) depression; and (c) posttraumatic stress disorder. (Id.).

12          At step three, the ALJ found that Plaintiff “does not have an impairment or

13   combination of impairments that meets or medically equals the severity of one of the

14   listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d),

15   404.1525, 404.1526, 416.920(d), 416.925 and 416.926).” (AR 13). The ALJ then found

16

17   4 The parties filed consents to proceed before the undersigned United States Magistrate
     Judge, pursuant to 28 U.S.C. § 636(c), including for entry of final Judgment. [Dkt. Nos.
18
     11, 12].
     5 The ALJ follows a five-step sequential evaluation process to assess whether a claimant
19
     is disabled: Step one: Is the claimant engaging in substantial gainful activity? If so, the
     claimant is found not disabled. If not, proceed to step two. Step two: Does the claimant
20
     have a “severe” impairment? If so, proceed to step three. If not, then a finding of not
     disabled is appropriate. Step three: Does the claimant’s impairment or combination of
21
     impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404, Subpt. P, App. 1?
     If so, the claimant is automatically determined disabled. If not, proceed to step four.
22
     Step four: Is the claimant capable of performing his past work? If so, the claimant is not
     disabled. If not, proceed to step five. Step five: Does the claimant have the residual
23
     functional capacity to perform any other work? If so, the claimant is not disabled. If
     not, the claimant is disabled. Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995)
24
     (citing 20 C.F.R. §404.1520).


                                                 -3-
 1   that Plaintiff had the Residual Functional Capacity (“RFC”)6 to perform “light work as

 2   defined in 20 CFR 404.1567(b) and 416.967(b) except she is able to understand,

 3   remember, and carry out simple, routine, repetitive tasks; she is able to interact

 4   occasionally with coworkers and supervisors, but is unable to interact with the general

 5   public; and she is able to adapt to routine work changes.” (AR 15).

 6          At step four, based on Plaintiff’s RFC and the vocational expert’s testimony, the

 7   ALJ found that Plaintiff could not perform her past relevant work as an x-ray technician

8    or patient scheduler. (AR 18). At step five, considering Plaintiff’s age, education, work

 9   experience, RFC and the vocational expert’s testimony, the ALJ found that there “are

10   jobs that exist in significant numbers in the national economy that [Plaintiff] can

11   perform”, such as mail clerk, laundry sorter, and marking clerk. (AR 19). Accordingly,

12   the ALJ determined that Plaintiff had not been under a disability, as defined in the

13   Social Security Act, from September 15, 2009, through the date of the decision, August

14   29, 2017. (AR 20).

15   III.   ANALYSIS

16          A. Issue on Appeal

17          Plaintiff raises one issue for review: whether the ALJ provided clear and

18   convincing reasons to reject the opinion of the consultative examiner? [Dkt. No. 21

19   (Joint Submission), 4]. Specifically, Plaintiff contends that the ALJ failed to provide

20   clear and convincing reasons to reject the opinion of the consultative examiner, Dr.

21   Grigis, because the ALJ only stated, the opinion “is inconsistent with the claimant’s

22   physical objective findings.” Plaintiff argues this reason is not specific, but boilerplate.

23
     6 An RFC is what a claimant can still do despite existing exertional and nonexertional
24
     limitations. See 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1).


                                                  -4-
 1   Plaintiff then argues the strengths of Dr. Grigis’ opinion and that of other opinions in

 2   the record.

 3          B. Standard of Review

 4          A United States District Court may review the Commissioner’s decision to deny

 5   benefits pursuant to 42 U.S.C. § 405(g). The District Court is not a trier of the facts but

 6   is confined to ascertaining by the record before it if the Commissioner’s decision is

 7   based upon substantial evidence. Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014)

8    (District Court’s review is limited to only grounds relied upon by ALJ) (citing Connett v.

 9   Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)). A court must affirm an ALJ’s findings of

10   fact if they are supported by substantial evidence and if the proper legal standards were

11   applied. Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir. 2001). An ALJ can satisfy

12   the substantial evidence requirement “by setting out a detailed and thorough summary

13   of the facts and conflicting clinical evidence, stating his interpretation thereof, and

14   making findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citation

15   omitted).

16          “[T]he Commissioner’s decision cannot be affirmed simply by isolating a specific

17   quantum of supporting evidence. Rather, a court must consider the record as a whole,

18   weighing both evidence that supports and evidence that detracts from the Secretary’s

19   conclusion.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001) (citations and

20   internal quotation marks omitted). “‘Where evidence is susceptible to more than one

21   rational interpretation,’ the ALJ’s decision should be upheld.” Ryan v. Comm’r of Soc.

22   Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citing Burch v. Barnhart, 400 F.3d 676, 679

23   (9th Cir. 2005)); see Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (“If

24   the evidence can support either affirming or reversing the ALJ’s conclusion, we may not



                                                  -5-
 1   substitute our judgment for that of the ALJ.”). However, the Court may review only “the

 2   reasons provided by the ALJ in the disability determination and may not affirm the ALJ

 3   on a ground upon which he did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.

 4   2007) (citation omitted).

 5          Lastly, even if an ALJ errs, the decision will be affirmed where such error is

 6   harmless, that is, if it is “inconsequential to the ultimate nondisability determination,”

 7   or if “the agency’s path may reasonably be discerned, even if the agency explains its

8    decision with less than ideal clarity.” Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th

 9   Cir. 2015) (citation omitted); Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012).

10          C. The ALJ Adequately Assessed the Medical Opinions

11          Plaintiff contends that the ALJ committed legal error by discounting the opinion

12   of a consultative medical examiner, who assessed her with an RFC for sedentary work,

13   without stating an adequate basis for doing so. Defendant asserts that the ALJ

14   appropriately gave little weight to the physician’s opinion and stated sufficient reasons

15   for doing so.

16                   1.   Legal Standards At Issue

17          An individual’s RFC represents their ability to do physical and mental work

18   activities on a sustained basis despite limitations from the identified impairments. 20

19   C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). In determining a claimant’s RFC, an ALJ must

20   consider all relevant evidence. Robbins, 466 F.3d at 883; Laborin v. Berryhill, 867 F.3d

21   1151, 1153 (9th Cir. 2017) (same). If the ALJ rejects “significant probative evidence,” the

22   ALJ must explain why. Vincent v. Heckler, 739 F.2d 1393, 1395 (9th Cir. 1984);

23   Willyard v. Colvin, 633 Fed. Appx 369, 371 (9th Cir. 2015).

24



                                                 -6-
 1          The ALJ must also consider all medical opinion evidence. 20 C.F.R. §§

 2   404.1527(b), 416.927(b). An ALJ may not reject the opinion of a treating or examining

 3   physician that is uncontradicted without providing “clear and convincing reasons that

 4   are supported by substantial evidence.” Lester, 81 F.3d 830-31. When a treating or

 5   examining physician’s opinion is contradicted by another medical evaluation, the ALJ

 6   must provide “specific and legitimate reasons supported by substantial evidence” for

 7   rejecting that opinion.7 Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017).

8           An ALJ may reject any physician’s opinion that is “brief, conclusory, and

 9   unsupported by the record as a whole.” Burrell v. Colvin, 775 F.3d 1133, 1140 (9th Cir.

10   2014); see also Batson v. Comm’r of Soc. Sec., 359 F.3d 1190, 1195 (9th Cir. 2004) (“an

11   ALJ may discredit treating physicians’ opinions that are . . . unsupported by the record

12   as a whole . . . or by objective medical findings”); Thomas v. Barnhart, 278 F.3d 947, 957

13   (9th Cir. 2002) (“The ALJ need not accept the opinion of any physician, including a

14   treating physician, if that opinion is . . . inadequately supported by clinical findings.”).

15   Inconsistency with the medical record, including a doctor’s own treatment notes, is a

16   specific and legitimate reason to discount a treating doctor’s opinion. Tommasetti v.

17   Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008).

18                 2.     The ALJ Provided Clear and Convincing Reasons

19          Plaintiff contends that the ALJ improperly rejected the medical opinion of Bahaa

20   Grigis, M.D. On February 25, 2015, Plaintiff underwent a consultative examination by

21

22   7 Plaintiff contends that the consultative medical opinion at issue is uncontradicted as it
     is dated after any other medical opinions of record and relies on medical records not in
23
     existence at the time of the earlier opinions. The Court does not necessarily agree with
     Plaintiff’s argument, but will use the clear and convincing standard as, even under this
24
     heightened standard, the Court finds no error by the ALJ.


                                                  -7-
 1   Dr. Grigis. (AR 1080-88). Plaintiff states that Dr. Grigis noted Plaintiff’s primary

 2   complaint was left leg weakness and unsteady gait and reviewed Plaintiff’s hospital

 3   medical records from October and November of 2014. [Dkt. No. 21, Joint Submission,

 4   at 4-5]. Dr. Grigis opined that Plaintiff was limited to less than sedentary work.

 5   Plaintiff also states that the opinion of Dr. Grigis was supported by the state agency

 6   physician, J. Hartman, M.D., who in March 2019 also assessed Plaintiff with a limitation

 7   to sedentary work. (AR 138).

8           Plaintiff contends that the ALJ did not provide a sufficient basis for rejecting Dr.

 9   Grigis’ opinion. The ALJ stated:

10              Bahaa Grigis, M.D., a consultative examiner, completed a medical
                source statement. The doctor opined that the claimant could perform
11              less than sedentary work with a few extreme exertional and postural
                limitations [citing AR 1080-88]. The opinion of the doctor is given little
12              weight, as it is inconsistent with the claimant’s physical objective
                findings [citing AR 383-660, 691-705, 850-72, 984-1088, 1128-54,
13              1265-1331, and 1468-1732]. Moreover, the claimant had also improved
                health following her obesity surgery, which demonstrated she is able to
14              stand or walk for at least 6 hours per day.

15   (AR 17). Therefore, the ALJ cited to numerous medical records in evidence in support of

16   his finding that Dr. Grigis’ opinion was inconsistent with the record. (AR 17). This

17   evidence alone is clear and convincing.

18          Plaintiff’s main argument is that the ALJ instead relied on an earlier opinion of

19   another physician, Leonard Naiman, M.D., who had not examined Plaintiff’s later

20   medical records when assessing her with an RFC for light work (AR 104). [Dkt. No. 21,

21   at 5-6]. Plaintiff is mistaken, however. The ALJ gave only “light weight” to

22   Dr. Naiman’s opinion; the same weight the ALJ gave to the opinions of Drs. Grigis and

23   Hartman. (AR 16-17).

24



                                                 -8-
 1         Plaintiff seems to argue that the ALJ relied only on Dr. Naiman’s July 2014

 2   medical opinion that was rendered prior to a fall and injury that occurred in October

 3   2014, which accounted for the “left leg weakness and unsteady gait” and “Plaintiff’s

 4   hospital medical records of October and November 2014” that were referenced in Dr.

 5   Grigis’ opinion assessing a sedentary RFC. To the contrary, however, many of the

 6   medical records referenced and relied upon by the ALJ in discounting Dr. Grigis’

 7   opinion were dated after the issue of Plaintiff’s neuropathy arose.8 See (AR 984-1079,

8    1265-1331, and 1468-1732).

 9         The ALJ simply did not err in assigning little weight to Dr. Grigis’ RFC

10   assessment of sedentary work. Although Plaintiff offers alternative interpretations of

11   the medical record, the Court is bound by the rationale set forth by the ALJ in the

12   written decision. Ryan, 528 F.3d at 1198; see Robbins, 466 F.3d at 882 (“If the evidence

13   can support either affirming or reversing the ALJ’s conclusion, we may not substitute

14

15

16   8
       Indeed, Plaintiff was referred to a neurology specialist William Baek, M.D. for her foot
     pain related to her October 2014 fall. Dr. Baek examined Plaintiff on December 3, 2014
17
     and assessed her as follows: “This patient most likely suffered a left common peroneal
     nerve injury at the ankle due to traction injury approximately two weeks ago. It will take
18
     about up to six months for full recovery. However, the prognosis is good. At this point,
     I have referred her to physical therapy so that she can have a left ankle foot orthosis to
19
     use as a brace. From the neurological standpoint, she may be discharged. (AR 1015-
     16). Records cited to by the ALJ further included an examination of Plaintiff’s left ankle
20
     on December 14, 2014 by Thuan Dang, M.D. with no acute findings noted. (AR 1057).
     The ALJ also cited to an orthopedic examination of Plaintiff from October 28, 2016,
21
     wherein she was reporting pain and tingling in the fifth metacarpal shaft of her right
     hand and no notation was made of any foot problems raised during the orthopedic
22
     exam. (AR 1472). Further full body examination notes on September 29, 2016, related
     to the hand injury also make no reference to any issues related to Plaintiff’s foot and
23
     document that she had lap band surgery in 2015. (AR 1476-78). The ALJ also cited to
     hospital notes of June 23, 2015, wherein Plaintiff’s left leg neuropathy complaint was
24
     noted but no related findings were made. (AR 1727-32).


                                                -9-
 1   our judgment for that of the ALJ.”); Tommasetti, 533 F.3d at 1041-42 (“The ALJ is the

 2   final arbiter with respect to resolving ambiguities in the medical evidence.”).

 3   IV.    CONCLUSION

 4          For the reasons stated above, the decision of the Social Security Commissioner is

 5   AFFIRMED, and the action is DISMISSED with prejudice. Judgment shall be entered

 6   accordingly.

 7

8    DATE: March 13, 2020

 9
                                              /s/ Autumn D. Spaeth
10                                      THE HONORABLE AUTUMN D. SPAETH
                                        United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                -10-
